Citation Nr: 0639560	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for damage to cornea 
and retina of the left eye. 

2.  Entitlement to service connection for cataract in the 
right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to June 
1962.  The veteran also served on active duty for training 
for 14 days in June and July 1959, and for 14 days in May and 
June 1960.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a May 2003 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for damage to the cornea and retina of the left 
eye and a cataract of the right eye.  

On February 2005, the veteran appeared at the RO and offered 
testimony at a videoconference held before a Veterans Law 
Judge, sitting in Washington, D.C.  A transcript of the 
hearing is of record.  

In June 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in May 2006.  

By letter dated in September 2006, the veteran was informed 
that the Veterans Law Judge who conducted the hearing was no 
longer employed by the Board.  He was asked whether he wanted 
to attend another hearing.  On September 21, 2006, the 
veteran indicated that he did not want another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In June 2005, the Board remanded to the RO in order to accord 
the veteran an examination by an ophthalmologist to determine 
the etiology of the veteran's cataracts and to determine 
whether the left eye condition increased in severity during 
service.  

In February 2006, a letter was sent to the veteran at his 
address in Pasadena, California informing him that an 
examination was scheduled for February 17, 2006.  
Subsequently, in a statement in support of claim (VA Form 21-
4138), dated in February 28, 2006, the veteran indicated that 
he had to cancel the eye examination that was scheduled in 
California, as he could not get there; he requested that the 
examination be rescheduled for when he returned to the 
Rochester area after April 1, 2006.  

The record indicates that another letter was sent to the 
veteran informing him that he had been scheduled for another 
VA examination to be held on April 11, 2006; however, that 
letter was dated April 19, 2006.  

In a statement in support of claim (VA Form 21-4138), dated 
in June 2006, the veteran indicated that he received the May 
4, 2006 SSOC, which indicated that he had failed to appear 
for a scheduled examination.  However, he stated that he had 
not received any notice to appear for a scheduled VA 
examination.  The veteran also noted that the SSOC was mailed 
to an incorrect address.  He again requested that an 
examination by rescheduled.  The record does not show that 
the RO attempted to reschedule the veteran's examination.  
See Stegall v. West, 11 Vet. App. 268 (1998), to the effect 
that the Board must secure full compliance with its remand 
orders.  

Accordingly, the Board finds it would be helpful to fully 
develop the medical evidence in this case fully and then 
accord the veteran VA examinations to determine the nature, 
extent, and etiology of his cataracts and to determine 
whether his left eye disorder increased in severity during 
service, with review of the claims file and in consideration 
of all of the medical evidence of record.  See 38 C.F.R. 
§ 3.159(c) (4) (2006).  


Accordingly, the case is REMANDED for the following action:

VA should arrange for a VA examination by 
an ophthalmologist to determine the 
etiology of the veteran's cataracts and 
whether his corneal opacity of the left 
eye increased in severity in service.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  Following a 
thorough review of the claims folder, 
including the January 1959 enlistment 
examination, July 1960 examination report 
at the time of entrance into active duty, 
and the May 1962 report at the time of 
separation from active duty, the examiner 
is requested to answer the following:

(i) Was there an increase in the 
underlying pathology of the residuals of 
injury to the left eye, noted as opacity 
of the cornea, while the veteran was in 
active service?

(ii) Does the veteran current have any 
residuals of an injury to the left eye, 
including damage to cornea and retina of 
the left eye?  If so, the examiner should 
comment on whether it is at least as 
likely as not (50 percent chance) that 
the current left eye disorder is related 
to an eye injury in active service.  

(iii) The ophthalmologist should also 
comment on whether it is at least as 
likely as not (50 percent chance) that 
the veteran's currently diagnosed right 
eye cataract is related to any incident 
in active service?

The VA ophthalmologist is asked to 
provide a rationale for any opinion 
expressed.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


